Citation Nr: 1607745	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from May 1990 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted for additional development of the Veteran's claim as follows.

The Veteran has consistently reported that he received mental health treatment during service at the army hospital in Landstuhl, Germany.  The service treatment records also contain in the outpatient treatment records a single note from July 20, 1992 indicating that the Veteran was seen this day at the "MHCS, DEPT. OF PSYCHIATRIC, LARMC."  The Board notes that this record clearly indicates the Veteran was seen at the mental health clinic at the Landsthal Army Regional Medical Center.  The actual treatment record for this visit, however, is not part of the Veteran's service treatment records.  

The RO contacted the Landstuhl Regional Medical Center directly in January and February 2013 requesting it provide the Veteran's mental health treatment records from January 1992 through 1993.  In its April 2013 response, however, the Landstuhl Regional Medical Center stated that it did not have any medical records for the Veteran as they had been retired to the National Personnel Records Center (NPRC) and recommended that the NPRC be contacted for copies of these records.  There is nothing in the claims file to indicate a request was made to the NPRC for these records.

On remand, as in-service mental health treatment records are filed separate from the Veteran's service treatment records, as well as are hospital clinical records, the NPRC should be requested to search the mental health treatment records of the Landsthul Army Regional Medical Center for any documentation relating to treatment of the Veteran in July 1992.  

In addition, the Veteran has reported that he also underwent treatment for alcohol abuse while in service in Germany.  At a June 2011 VA examination, he reported getting into trouble in the military for heavy drinking and receiving some treatment.  At the December 2015 Board hearing, the Veteran testified that he used alcohol due to depression resulting from being separated from his family when he believed that he would be allowed to do his service at Fort Dix.  Essentially, he contends that he used alcohol to self-medicate.  (See e.g., December 2015 Board hearing transcript, pp. 3-6.)  The Veteran testified that he spent six to eight months in an Army program.

The service treatment records appear to indicate that, in September 1991, the Veteran was enrolled in alcohol counseling. This intake record does not specifically state that this treatment was at Landstuhl, Germany, but does indicate that the mailing address of the counseling center was "29th ASG, AERAS-CA-FA APO 09054."  In addition, another Patient Intake/Screening Record dated April 26, 1993, shows that the Veteran was evaluated for enrollment in alcohol but was no enrolled as the "Commander Decided Not to Enroll" him.  Both records were signed by the same individual.  No additional treatment records, however, are available.  As these records may also be stored separately from the Veteran's service treatment records at the NPRC, a search should be conducted for any additional records relating to these two evaluations and any subsequent treatment especially in 1991.

In addition to the above service mental health treatment records, on remand, the Veteran's service personnel records should be obtained.  The Veteran reports he served in Germany; however, except for the service treatment records, there is no record to demonstrate such service.  Furthermore, the Veteran's DD 214 clearly indicates he was discharged from service due to "misconduct-commission of serious offense."  The service treatment records show he underwent physical examination in April 1993 due to Chapter 14 proceedings.  Finally, the Veteran reported at a June 2011 VA examination that he was court martialed for robbing a hitchhiker while he was drunk.  The service personnel records are not associated with the Veteran's claims file but may provide useful information relating to the Veteran's conduct while in service and any disciplinary matters he was subject to that may shed light on his mental state at that time.  

Furthermore, the Veteran has reported that his initial diagnosis of bipolar disorder was in 1994 and that he has been in and out of the hospital for psychiatric treatment of his bipolar disorder since then.  The earliest treatment records in the claims file, however, are from May 2010.  These are private treatment records provided to VA by the Social Security Administration as part of their records.  VA treatment records show the Veteran did not start treatment with VA until May 2011 but these records do not show he was diagnosed to have  mood disorder, not otherwise specified, as at that time he did not meet the full criteria for a diagnosis of bipolar disorder (except for once in September 2011 when he was experiencing hypomanic symptoms).   Consequently, the only medical evidence establishing a diagnosis of bipolar disorder is the May 2010 private treatment records.  

On remand, efforts should be made to obtain private treatment records as far back as 1994 to assist the Veteran in establishing the onset and diagnosis of bipolar disorder.  At his initial VA Mental Health Clinic visit on May 25, 2011, the Veteran reported inpatient hospitalizations at private facilities such as Virtua, Lourdes, Hampton and Buttonwood.  His last private psychiatrist was Dr. Finnelli, whom the Veteran last saw in 2008.  The Board acknowledges that some of these records may not be available due to the passage of time but best efforts should be made to get what is available.

Also, it is unclear whether the Veteran has continued to be treated at the VA Medical Center's mental health clinic for his psychiatric problems.  The last VA treatment note of record is from November 2011.  Thus, there may be outstanding subsequent treatment records that should be obtained on remand.

Furthermore, the Veteran has reported that he has been awarded disability benefits by the Social Security Administration (SSA).  An SSA Inquiry confirmed that the Veteran has been receiving Social Security disability benefits since May 2006 and that his disability onset date was determined to be November 5, 2005.  VA attempted to get the Veteran's records from SSA; however, it twice has only received records from a 2010 re-evaluation to determine the Veteran's continued disability for benefits.  Thus, the evidence obtained from SSA only includes treatment records from May 2010.  It is unclear why the initial adjudication records have not been obtained; however, these records may be highly relevant to the Veteran's claim and, thus, on remand, efforts should be made to get them.  

Finally, the Board finds that a new VA examination is warranted.  The Veteran underwent an examination in June 2011 as a result of which the VA examiner diagnosed his to have bipolar disorder.  The examiner, however, never provided a nexus opinion as requested.  Rather the examiner commented on the July 10, 1992 service treatment note indicating mental health treatment and that there was no diagnosis given or any indication for the reason for the visit.  The examiner stated, therefore, that "there is no way to determine whether or not the veteran's bipolar disorder is what he was seen for during his visit without resorting to mere speculation.  According to Veteran's report he was first hospitalized with symptoms of bipolar disorder in 1994. There is no way to know, based on the provided evidence, whether or not he was experiencing symptoms prior to that time."  Obtaining the additional evidence noted above should hopefully clear up some of the difficulties in rendering an opinion the prior examiner had.  

In addition, a new examination is also needed to ensure that VA has an appropriate diagnosis of the Veteran's current psychiatric disorder.  Although the Veteran has reported a diagnosis of bipolar disorder since 1994 and the June 2011 VA examiner render such diagnosis, the VA treatment records from May to November of 2011 essentially diagnosed him to have a mood disorder, not otherwise specified, indicating he did not meet the full criteria for a diagnosis of bipolar disorder (except once in September when he display some hypomanic symptoms).  Thus, a current diagnosis is needed and, if not bipolar disorder, an opinion is needed as to whether it reflects a worsening or improvement of the previously diagnosed bipolar disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a search be accomplished to locate the following service-related records: 

a. The Veteran's treatment records from the Landstuhl Army Regional Medical Center from July 1992 and thereafter, if any.  A search should be conducted of any separately stored mental health treatment records.
 
b. Any medical records relating to substance abuse treatment (specifically alcohol) the Veteran received starting in September 1991 and for six to eight months thereafter.  The exact facility said treatment was at is not clear, but the mailing address of the counseling center was "29th ASG, AERAS-CA-FA APO 09054."  A search should be conducted of any separately stored mental health or substance abuse treatment records.

c. Any medical records, if any, relating to the Veteran's evaluation for substance abuse treatment in April 1993 at the same facility as in above.  A search should be conducted of any separately stored mental health or substance abuse treatment records.

d. The Veteran's full service personnel record to include records relating to any disciplinary actions against the Veteran, especially a court-martial.  A search should be conducted of any separately stored Uniformed Code of Military Justice (UCMJ) records if necessary to obtain the records relating to the alleged court-martial.

Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  Contact the SSA and request the adjudication and medical records relating to the Veteran's initial application for disability benefits filed in either 2005 or 2006 upon which the grant of disability benefits was based.  The Social Security Administration should be advised NOT to resent the 2010 records relating to the re-evaluation of the Veteran's disability for continuation of benefits as those records have been twice provided previously.  A negative reply should be requested if records are unavailable.  

3.  Contact the Veteran and ask him to identify each private medical care provider (such as individuals, mental health clinics and hospitals) who has treated him for his bipolar disorder since 1994 and the dates of such treatment.  After obtaining any necessary releases, take all appropriate action to obtain those records. 

4.  Obtain the Veteran's mental health treatment records from the VA Medical Center in Philadelphia, Pennsylvania, for treatment from December 2011 to the present.  A negative response should be associated with the claims file if no records are available.

5.  After all the additional attainable evidence has been associated with the claims file, scheduled the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed psychiatric disability.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, current mental disorder(s) the Veteran has presently.  If any mental disorder other than Bipolar Disorder is found, the examiner should explain whether such current mental disorder represents a worsening or improvement of the previously diagnosed Bipolar Disorder, or whether it is a separate and distinct disorder unrelated to the previously diagnosed Bipolar Disorder.  

The examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current mental disorder found on examination is related to any disease or injury incurred during service, including the psychiatric related complaints noted therein.  

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  After ensuring that all efforts have been accomplished to assist the Veteran in developing his claim (including ensuring the adequacy of the VA examination), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




